Exhibit 10.2

 

LOGO [g36773img1.jpg]  

    Bristol-Myers Squibb Company

  

 

345 Park Avenue New York, NY 10154-0037 212 546-3135 Fax 212 546-9513

  

James D. Robinson III

          Chairman

October 31, 2006

Mr. James M. Cornelius

Chief Executive Officer

c/o Bristol-Myers Squibb Company

345 Park Avenue

New York, New York 10154

 

 

Re:

    Compensation Package

Dear Jim:

On behalf of Bristol-Myers Squibb Company (the “Company”), I am pleased to
summarize the principal terms of the compensation package being provided to you
by the Company for your services as Chief Executive Officer on an interim basis,
to which position you were elected on September 12, 2006.

 

 

1.

Duties; Time Commitment. You will be a full-time employee of the Company having
all of the duties and responsibilities that are commensurate with your position.
In addition, you will be expected to have an active role in assisting the
Company in securing a non-interim replacement Chief Executive Officer (the
“Replacement Chief Executive Officer”) and transitioning your duties to such
successor. Subject to business travel, you will be expected to spend at least
four days per week in the Company’s offices in New York or New Jersey, and will
be permitted to work remotely on other days. You will continue your service on
the Board of Directors of the Company, but you will no longer serve as a member
of the Compensation and Management Development Committee or the Audit Committee
and will not be eligible to participate in the non-employee directors’
compensation program.

 

 

2.

Term. It is contemplated that your employment with the Company as Chief
Executive Officer will be effective for a maximum period ending on December 31,
2007, subject to earlier termination upon commencement of employment of the
Replacement Chief Executive Officer. Of course, since you will be an at-will
employee, at the discretion of you or the Board of Directors of the Company (the
“Board”), your employment may be terminated at any time.

 

 

3.

The following summarizes the principal financial arrangements with respect to
your employment term:

 

 

•

 

Base Salary. Effective September 12, 2006, you will be entitled to a base salary
at the rate of $1,250,000 per annum, payable in arrears on a bi-weekly basis in
accordance with the Company’s standard payroll practices.



--------------------------------------------------------------------------------

 

•

 

Bonus. You will be entitled to an annual target bonus opportunity at the rate of
170% of base salary, a portion of which will be guaranteed and non-guaranteed as
described below.

 

 

•

 

Guaranteed Bonus. The portion of your target bonus for the period September 30,
2006 through March 31, 2007 (i.e., 170% of six months of base salary) will be
guaranteed at target and paid if you continue to serve as Chief Executive
Officer at least until the earlier of (i) March 31, 2007 and (ii) the
commencement of employment of the Replacement Chief Executive Officer as Chief
Executive Officer (or (1) if you are earlier terminated by the Company without
“Cause” (as defined below), (2) if you earlier terminate by reason of your death
or Disability (as defined below) or (3) in the event of an earlier “qualified
termination” of your employment following a Change in Control (as defined in the
Company’s Executive Performance Incentive Plan)). This bonus will be paid at the
same time as 2007 bonuses are scheduled to be paid to executives under the
Company’s Executive Performance Incentive Plan for 2007 (the “2007 PIP”) (i.e.,
in the first quarter of 2008) or, if earlier, upon a “qualified termination” of
your employment following a Change in Control.

 

 

•

 

Non-Guaranteed Incentive Plan Bonus. You will also be entitled to participate in
the 2007 PIP with a target amount equal to 170% of nine months of your base
salary. You will be subject to the terms and conditions of the 2007 PIP,
including the achievement of performance criteria set by the Compensation and
Management Development Committee and such committee’s right of negative
discretion as to the bonus amount. The bonus that you will be eligible for under
the 2007 PIP will be prorated based on the portion of the nine-month period
during 2007, after March 31, 2007, that you are employed as Chief Executive
Officer. For the sake of clarity, such bonus shall become payable if you are
employed by the Company on December 31, 2007; if you are terminated by the
Company, prior to December 31, 2007, without Cause; or if you voluntarily resign
upon the Replacement Chief Executive Officer commencing employment as Chief
Executive Officer. If (i) you voluntarily resign prior to the earlier of
(x) December 31, 2007 and (y) the commencement of employment of the Replacement
Chief Executive Officer as Chief Executive Officer, or (ii) you are terminated
by the Company for Cause, you shall not be eligible for the portion of the bonus
described in this paragraph. In the event of cessation of your service as Chief
Executive Officer as a result of death or “Disability” (as defined in the
Company’s 2002 Stock Incentive Plan) during the period from June 15, 2007
through December 31, 2007, you shall not be prorated as to the award amount, but
shall be treated as if you were employed as Chief Executive Officer through
December 31, 2007. To the extent provided in, and in accordance with, the 2007
PIP, you will also be entitled to the bonus described in this paragraph in the
event of a “qualified termination” of your employment following a Change in
Control.

 

 

•

 

Stock Option. On November 1, 2006, you will be granted a nonqualified stock
option to purchase 360,000 shares of the Company’s common stock. The option will
become vested as to 50% (or 6/12ths) of the shares subject thereto on the
earlier of March 31, 2007 and the commencement of employment by the Replacement
Chief Executive Officer as Chief Executive Officer, provided that on March 31,
2007 or immediately prior to

 

2



--------------------------------------------------------------------------------

commencement of employment by the Replacement Chief Executive Officer as Chief
Executive Officer, as the case may be, you are employed as Chief Executive
Officer of the Company or you were earlier terminated by the Company for reasons
other than misconduct or other conduct deemed detrimental to the interests of
the Company (and fulfilled the release obligations in the grant) or as otherwise
provided in the grant upon death or Disability. The remaining portion of the
stock option will become vested at a rate of 1/12th of the total option shares
per month for each full month of service as Chief Executive Officer after
March 31, 2007. Your right to exercise the stock option will be subject to the
standard stock appreciation requirements of the stock option grant, including
waiver of such condition upon your death and following a “Change in Control” (as
defined in the Company’s 2002 Stock Incentive Plan) of the Company. If, at the
time you cease to serve as Chief Executive Officer (other than as a result of a
termination for misconduct or other conduct deemed detrimental to the interests
of the Company or your voluntary resignation prior to the commencement of
employment by the Replacement Chief Executive Officer as Chief Executive
Officer) a portion of your stock option has not fully vested, the Compensation
and Management Development Committee will, in its sole discretion, accelerate
all or a portion (or none) of the unvested stock option based on its evaluation
of the performance of you and the Company during your service as Chief Executive
Officer. In the event of your “qualifying termination” (as defined in the
Company’s 2002 Stock Incentive Plan) as Chief Executive Officer of the Company
during the three-year period following a Change in Control, the stock option
will become fully vested. You shall have the right to exercise the vested
portion of the stock option for the full stock option term, unless you are
terminated by the Company for misconduct or other conduct deemed detrimental to
the interests of the Company. The other terms and conditions of the stock option
will be in accordance with the Company’s standard form of nonqualified stock
option agreement under the Company’s 2002 Stock Incentive Plan. The form of
grant is annexed hereto as Exhibit A.

 

 

•

 

Interim Service Support.

 

 

•

 

Housing in New York City. Since you reside in Indiana and your position with the
Company is temporary, the Company will provide you with an apartment in New
York, New York to reside in during the period you are serving as Chief Executive
Officer. The Company has taken a lease on a furnished apartment at the rate of
$25,500 per month, which will be available for your use during such period. The
Company will also pay for utilities in such apartment. You shall be responsible
for all other costs of utilization of the apartment. During the period you are
serving as Chief Executive Officer, the lease amount will be treated as taxable
income to you to the extent required by applicable law, and there will be no
income tax gross up.

 

 

•

 

Company Aircraft: For security reasons, you will be required to use the
Company’s aircraft for all travel purposes, provided that utilization for
commuting and personal use will be subject to an annual cap based on the
incremental cost to the Company of $300,000 in 2006 and $600,000 in 2007
(prorated for the portion of 2007 that you are employed as Chief Executive
Officer). The use of the aircraft by you and your spouse will be taxable to you
in accordance with Internal Revenue Code requirements (as opposed to incremental
cost), and you will be entitled to a full income tax gross up in respect of this
benefit such that you will have no after-tax cost for such usage.

 

3



--------------------------------------------------------------------------------

 

•

 

Company Car and Driver. For security reasons, you will be entitled to use of a
Company car and driver for all travel purposes. The use of the Company car and
driver will be taxable to you in accordance with Internal Revenue Code
requirements (as opposed to incremental cost), and you will be entitled to a
full income tax gross up in respect of this benefit such that you will have no
after-tax cost for such usage.

 

 

•

 

Employee Benefits. While employed by the Company, you will be eligible to
participate in the health, welfare, pension and savings plans that are available
to U.S. salaried employees.

 

 

•

 

280G Excise Tax Treatment. You will be entitled to an excise tax gross up as set
forth in Exhibit B hereto in certain situations. You will not be entitled to any
other special benefits upon a Change in Control of the Company, except as
otherwise specifically provided herein.

 

 

•

 

No Severance Benefits: Voluntary Termination. You will not be entitled to any
severance benefits under the Company’s Severance Plan or otherwise upon
termination of your employment. In the event of your voluntary resignation from
the Company, you will forfeit any unvested and/or unearned equity and cash
incentive awards, except as otherwise specifically provided herein.

 

 

•

 

Indemnification. You will be indemnified for your actions or inactions as Chief
Executive Officer in accordance with the Company’s By-Laws.

 

 

•

 

Definition of Cause. The term “Cause” shall mean any basis of termination
pursuant to the Company’s Severance Plan for which termination severance is not
payable.

 

 

•

 

Confidentiality. To the extent that you have not already done so, you shall be
required to sign the Company’s standard confidentiality and intellectual
property agreements.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

Jim, we are excited about your serving the Company as Chief Executive Officer on
an interim basis. Please feel free to contact me if you have any questions or
concerns regarding your compensation package as outlined above. If this letter
accurately reflects your understanding as to your compensation package for
serving as Chief Executive Officer of the Company on an interim basis, please
sign and date one copy of this letter and return the same to me for the
Company’s records.

BRISTOL-MYERS SQUIBB COMPANY

 

 

By:

 

/s/ James D. Robinson III

 

Name:   James D. Robinson III

Title:   Chairman of the Board of Directors

The foregoing accurately reflects our understanding regarding my compensation
package for serving as Chief Executive Officer of the Company on an interim
basis, and I hereby confirm my agreement to the same.

 

Dated:  October 30, 2006

 

/s/ James M. Cornelius

 

   

James M. Cornelius

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NONQUALIFIED STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

LOGO [g36773img2.jpg]  

    Bristol-Myers Squibb Company

  

2002 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

Bristol-Myers Squibb Company (the “Company”) has granted you an option to
purchase a number of shares of the Common Stock of Bristol-Myers Squibb Company,
(the “Option”), at the specified price set forth in the above Grant Summary. The
Expiration Date of the grant is                     , 2016. This grant is
subject in all respects to the terms, definitions and provisions of the
Bristol-Myers Squibb Company 2002 Stock Incentive Plan (the “Plan”) adopted by
the Company.

This Option is granted upon and subject to the following terms and conditions:

 

1.

Vesting Schedule and Exercise Threshold.   Except as specifically set forth
below, this Option will vest in the following manner: (a) 50% will vest on the
earlier of (i) March 31, 2007 and (ii) the start date of employment as such of a
non-interim successor Chief Executive Officer (the “Replacement Chief Executive
Officer”); and (b) 1/12 will vest at the end of each additional full month of
service beginning with April 2007 such that the final 1/12 will vest on
September 30, 2007.

In addition to the vesting provisions stated above, 100% of the Option award is
subject to a price appreciation exercise threshold. The Option may only be
exercised once the Company’s common stock achieves a closing price of
$             and remains at or above that closing price for seven
(7) consecutive trading days during the Option term. This price appreciation
exercise threshold shall not apply in the case of your death or on or following
a change in control of the Company.

 

2.

Option Exercise and Payment.   To exercise the Option, in whole or in part, you
must notify the Company’s designated broker/agent in a manner designated by the
Plan Administrator. This notification will be effective upon receipt by the
Company’s designated broker/agent and must be received on or before the
specified Expiration Date. If the specified Expiration Date falls on a day that
is not a regular business day at the Company’s executive office in New York City
or broker/agent’s office, then the exercise notification must be received on or
before the last regular business day prior to the Expiration date.

Payment must be made in the form of a wire transfer, personal check, or money
order, payable in U.S. dollars and on a U.S. bank to the order of the Company’s
designated broker/agent; or by authorizing the Company’s designated broker/agent
to sell the shares acquired upon the exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire exercise
price, applicable brokerage fees, and any withholding and/or taxes and
applicable fees resulting from such exercise as described in Section 3 hereof;
or, if not problematic under local law, by delivery of a certificate or
certificates for shares of Common Stock of the Company owned by you for at least
six months having a fair market value at the date of exercise equal to the
purchase price for such shares, or in a combination of the foregoing; provided,
however, that payment in shares of Common Stock of the Company will not be
permitted unless at least 100 shares of Common Stock are required and delivered
for such purpose. Any stock certificate or certificates so delivered must be
endorsed, or accompanied by an appropriate stock power, to the order of
Bristol-Myers Squibb Company, with the signature guaranteed by a bank or trust
company or by a member firm of the New York Stock Exchange. In lieu of the
physical delivery of certificate(s), you may submit certificates by attestation.

No shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirement of any stock exchange upon which the shares may then be listed.

 

3.

Withholding and Employment Taxes Upon Exercise of Option.   You must pay the
Company upon its demand any amount for the purpose of satisfying its liability,
if any, to withhold federal, state or local income or earnings tax or any other
applicable tax or assessment (plus interest or penalties thereon, if any, caused
by a delay in making such payment) incurred by reason of your exercise of
options or the transfer of shares thereupon. You may satisfy your withholding
tax obligations by authorizing the Company’s designated broker/agent to sell an
appropriate number of shares being issued on exercise to cover the federal,
state, local and FICA taxes. If on the date of exercise, you are an executive
officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934, you must use share withholding to satisfy the obligation
to pay federal, state, local and FICA taxes to be withheld on the exercise.

 

4.

Non -Transferability.   You may transfer, in whole or in part, this Option grant
to members of your immediate family, to trusts solely for the benefit of such
immediate family members and to partnerships in which your family members and/or
trusts are the only partners. For this purpose, immediate family members mean
our spouse, parents, children, stepchildren, grandchildren and legal dependants.
Any transfer of options made under this provision will not be effective until
notice of such transfer is delivered to the Company.

 

5.

Termination of Employment.

(a)    Disability.   If you cease to be so employed by reason of disability,
entitling you to receive payments under a disability pay plan of the Company,
you shall be treated for vesting purposes as though you remained in the employ
of the Company until the earlier of (i) cessation of payments under the
disability pay plan, (ii) death, and (iii) attainment of 65th birthday. The
Option will not lapse until the Expiration Date, subject to the terms of the
Plan unrelated to termination of employment.



--------------------------------------------------------------------------------

(b) Death. If you die while you are employed by the Company, the Option will
become 100% vested and will not lapse until the Expiration Date, subject to the
terms of the Plan unrelated to termination of employment; provided that with
regard to death prior to November 1, 2007, the foregoing vesting acceleration
shall not apply unless the Plan permits the Compensation and Management
Development Committee to accelerate vesting during such period and the
Compensation and Management Development Committee elects to do so.

(c) Other. If you resign from the Company prior to the earlier of April 1, 2007
or the start date of employment of the Replacement Chief Executive Officer as
Chief Executive Officer, or if you are involuntarily terminated for misconduct
or other conduct deemed detrimental to the interests of the Company, any
unvested Option shares will lapse on your termination date. If your employment
is terminated by the Company for reasons other than misconduct or other conduct
deemed detrimental to the interests of the Company, prior to April 1, 2007, you
will be entitled to 50% of the options subject to this award provided you sign a
General Release and comply with the other provisions of this Agreement, All
unvested options will be forfeited upon a termination of employment, except as
provided herein, provided that if at the time you cease to serve as Chief
Executive Officer (other than as a result of your termination for misconduct or
other conduct deemed detrimental to the interests of the Company or by your
voluntary resignation prior to the commencement of employment of the Replacement
Chief Executive Officer as Chief Executive Officer) a portion of the grant has
not become vested, the Compensation and Management Development Committee will,
in its sole discretion, accelerate all or a portion (or none) of the unvested
Option based on its evaluation of the performance of you and the Company during
your service as Chief Executive Officer.

(d) Change in Control. The Option shall be subject to the treatment set forth in
subsection (14) of the Plan with respect to acceleration of vesting upon a
qualifying termination during the three-year period following a change in
control of the Company.

(e) Option Term. In all cases of termination of employment other than your
termination for misconduct or other conduct deemed detrimental to the interests
of the Company, you will have the remainder of the term to exercise the vested
portion of the Option, subject to the terms of the Plan unrelated to termination
of employment.

 

6.

Forfeiture in the Event of Competition and/or Solicitation or other Detrimental
Acts. You acknowledge that your continued employment with the Company is
sufficient consideration for this Agreement, including, without limitation, the
restrictions imposed upon you by paragraph 6.

 

 

a)

You expressly agree and covenant that during the Restricted Period (as defined
below), you shall not, without the prior consent of the Company, directly or
indirectly:

 

 

i)

own or have any financial interest in a Competitive Business (as defined below),
except that nothing in this clause shall prevent you from owning one per cent or
less of the outstanding securities of any entity whose securities are traded on
a U.S. national securities exchange (including NASDAQ) or an equivalent foreign
exchange;

 

 

ii)

be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company. You may, however, be actively
connected with a Competitive Business after your employment with the Company
terminates for any reason, so long as your connection to the business does not
involve any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company and the Company is provided
written assurances of this fact from the Competing Company prior to your
beginning such connection;

 

 

iii)

take any action that might divert any opportunity from the Company or any of its
affiliates, successors or assigns (the “Related Parties”) that is within the
scope of the present or future operations or business of any Related Parties;

 

 

iv)

employ, solicit for employment, advise or recommend to any other person that
they employ or solicit for employment or form an association with any person who
is employed by the Company or who has been employed by the Company within one
year of the date your employment with the Company ceased for any reason
whatsoever;

 

 

v)

contact, call upon or solicit any customer of the Company, or attempt to divert
or take away from the Company the business of any of its customers;

 

 

vi)

contact, call upon or solicit any prospective customer of the Company that you
became aware of or were introduced to in the course of your duties for the
Company, or otherwise divert or take away from the Company the business of any
prospective customer of the Company; or

 

 

vii)

engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

 

b)

Forfeiture. If the Company determines that you have violated any provisions of
paragraph 6(a) above during the Restricted Period, then you agree and covenant
that:



--------------------------------------------------------------------------------

 

i)

any portion of the Option (whether or not vested) that has not been exercised as
of the date of such determination shall be immediately rescinded;

 

 

ii)

you shall automatically forfeit any rights you may have with respect to the
Option as of the date of such determination; and

 

 

iii)

if you have exercised all or any part of the Option within the twelve-month
period immediately preceding a violation of paragraph 6(a) above (or following
the date of any such violation), upon the Company’s demand, you shall
immediately deliver to it a certificate or certificates for shares of the
Company’s Common Stock with a fair market value (determined on the date of such
demand) equal to the gain realized by you upon such exercise.

 

 

c)

Definitions. For purposes of this paragraph 6, the following definitions shall
apply:

 

 

i)

The Company directly advertises and solicits business from customers wherever
they may be found and its business is thus worldwide in scope. Therefore,
“Competitive Business” means any person or entity that engages in any business
activity that competes with the Company’s business in any way, in any geographic
area in which the Company engages in business, including, without limitation,
any state in the United States in which the Company sells or offers to sell its
products from time to time.

 

 

ii)

“Restricted Period” means the period during which you are employed by the
Company and twelve months following the date that you cease to be employed by
the Company for any reason whatsoever.

 

 

d)

Severability. You acknowledge and agree that the period, scope and geographic
areas of restriction imposed upon you by the provisions of paragraph 6 are fair
and reasonable and are reasonably required for the protection of the Company. In
the event that any part of this Agreement, including, without limitation,
paragraph 6, is held to be unenforceable or invalid, the remaining parts of
paragraph 6 and this Agreement shall nevertheless continue to be valid and
enforceable as though the invalid portions were not a part of this Agreement. If
any one of the provisions in paragraph 6 is held to be excessively broad as to
period, scope and geographic areas, any such provision shall be construed by
limiting it to the extent necessary to be enforceable under applicable law.

 

 

e)

Additional Remedies. You acknowledge that breach by you of this Agreement would
cause irreparable harm to the Company and that in the event of such breach, the
Company shall have, in addition to monetary damages and other remedies at law,
the right to an injunction, specific performance and other equitable relief to
prevent violations of your obligations hereunder.

 

7.

Adjustments in the Event of Change in Stock. Notwithstanding anything in this
Option Agreement to the contrary, if prior to the Expiration Date any changes
occur in the outstanding Common Stock of the Company by reason of stock
dividends, recapitalization, mergers, consolidations, split-ups, combinations or
exchanges of shares and the like, the aggregate number and class of shares under
the Plan, and the number, class and price of share subject to outstanding
options or awards shall be adjusted appropriately by the Committee, whose
determination shall be conclusive.

 

8.

Data Privacy. By entering into this Agreement, you (a) authorize the Company and
any agent of the Company administering the Plan or providing Plan recordkeeping
services, to disclose to the Company or any of its subsidiaries such information
and data as the Company or any such subsidiary shall request in order to
facilitate the grant of options and the administration of the Plan; (b) waive
any data privacy rights you may have with respect to such information; and
(c) authorize the Company to store and transmit such information in electronic
form.

 

9.

Binding Effect. All decisions or interpretations of the Board of Directors or
the Committee with respect to any question arising under the Plan or under this
Option Agreement shall be binding, conclusive and final.

 

10.

Waiver. The waiver by the Company of any provision of this Option shall not
operate as or be construed to be a subsequent waiver of the same provision or
waiver or any other provision hereof.

 

11.

Construction. This Option shall be irrevocable during the Option period and its
validity and construction shall be governed by the laws of the State of New
York. The terms and conditions herein set forth are subject in all respects to
the terms and conditions of the Plan, which shall be controlling.

 

 

Bristol-Myers Squibb Company

By:

      

Senior Vice President

I understand that this option has been granted to provide a means for me to
acquire and/or expand an ownership position in Bristol-Myers Squibb Company, and
it is expected that during my employment I will retain the stock I receive upon
the exercise of this option consistent with the Company’s share retention
guidelines in effect at the time of exercise of this award. In accepting this
grant, I hereby agree that Smith Barney, or such other vendor as the Company may
choose to administer the p!an, may provide the Company with any and all account
information necessary to monitor my compliance with the Company’s Share
Retention Policy during my employment.

I hereby agree to the foregoing terms and conditions and accept the grant of the
option subject thereto.

 

    



--------------------------------------------------------------------------------

EXHIBIT B

PARACHUTE TAX INDEMNITY PROVISIONS

In the event that you become entitled to any amounts payable in connection with
a “Change in Control” (within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”)) of the Company (whether or not
such amounts are payable pursuant to this letter) (the “CiC Payments”‘), if any
of such CiC Payments are subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (or any similar federal, state or local tax that may
hereafter be imposed), the Company shall pay to you an additional amount (the
“Gross-Up Payment”) such that the net amount retained by you, after deduction of
any Excise Tax on the Total Payments (as hereinafter defined) and any federal,
state and local income tax (taking into account the loss of itemized deductions)
and employment tax and Excise Tax upon the payment provided for by this Exhibit,
shall be equal to the present value of the Total Payments. If any portion of the
Total Payments would be subject to the imposition of the Excise Tax, and if a
reduction of the Total Payments by an amount not exceeding 10% of the Safe
Harbor Amount (as defined below) would avoid the imposition of the Excise Tax on
you, the Total Payments shall be reduced to the extent necessary (but not more
than 10% of the Safe Harbor Amount and only to the extent necessary) to result
in no imposition of the Excise Tax on you. This cut-back provision shall apply
to amounts and benefits payable under this letter which are designated in
writing by you prior to the applicable payment date or, if no designation has
been made, to payments and benefits under this letter as determined by the
Company so as to minimize the amount of your compensation that is reduced (i.e.,
the payments that to the greatest extent are parachute payments shall be reduced
to the extent authorized hereunder). “Safe Harbor Amount” shall mean one dollar
less than 300% of the “base amount” as determined in accordance with
Section 280G(b)(3) of the Code.

For purposes of determining whether any of the CiC Payments will be subject to
the Excise Tax and the amount of such Excise Tax:

 

 

(i)

The payments under this letter and any other payments or benefits received or to
be received by you in connection with a Change in Control or your termination of
employment (whether pursuant to the terms of this letter or any other plan,
arrangement or agreement with the Company, any person or entity whose actions
result in a Change in Control or any person or entity affiliated with the
Company or such person or entity) (which together constitute the “Total
Payments”) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of nationally-recognized tax counsel selected
by the Company’s independent auditors and reasonably acceptable to you (the “Tax
Counsel”), such payments or benefits (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code, or are otherwise not subject to
the Excise Tax;

 

 

(ii)

The amount of the Total Payments which shall be treated as subject to the Excise
Tax shall be equal to the lesser of (A) the total amount of the Total Payments
and (B) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (i) above), provided,
however, that no payment or benefit shall be treated as subject to the Excise
Tax or as a parachute payment if you have effectively waived in writing, prior
to your date of termination, your right to receive such payment or benefit; and



--------------------------------------------------------------------------------

 

(iii)

The value of any non-cash benefits or any deferred payments or benefit shall be
determined by the Tax Counsel in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.

For purposes of determining the amount of the Gross-Up Payment, you shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation (taking into account the loss of itemized deductions) in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of your residence on your date of termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of your
termination, you shall repay to the Company, within ten days after the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by you to the extent that such
repayment results in a reduction in Excise Tax and/or federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of your employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional gross-up payment in respect of
such excess within ten days after the time that the amount of such excess is
finally determined. In the event that the subsequent determinations as to the
Excise Tax affect the calculations relating to the cut-back provisions, such
amounts will be recalculated and the provisions of this Exhibit applied based on
the revised calculations, with interest applied to any payments by either party
at the rate provided in Section 1274(b)(2)(B) of the Code.

Nothing in this Exhibit is intended to violate the Sarbanes-Oxley Act of 2002
and to the extent that any advance or repayment obligation hereunder would do
so, such obligation shall be modified so as to make the advance a nonrefundable
payment to you and the repayment obligation null and void.

To the extent applicable, it is intended that this Exhibit comply with the
provisions of Section 409A of the Code, and this Exhibit shall be construed and
applied in a manner consistent with this intent. In the event that any payment
under this Exhibit is determined by the Company to be in the nature of deferred
compensation payments, you and the Company hereby agree to take such actions as
may be mutually agreed between the parties to ensure that such payments comply
with the applicable provisions of Section 409A of the Code and the treasury
regulations and other official guidance promulgated thereunder.

 

Sincerely,

  

James D. Robinson III

Chairman